DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on February 24, 2022. Claims 1, 8, and 15 have been amended. Claims 1-20 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed February 24, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response filed February 24, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
5.	Claims 1-20 are allowed. 

The closest prior art on record, Sun et al. (US 2019/0363824) and Etemad et al. (US 9,572,063) are generally directed to various aspects of supporting rate matching resource sets for wireless systems, wherein independent bits are introduced per slot in order to select the rate matching resource set in each slot subject to the multi-slot grant, these bits are jointly coded with a start and length indicator (SLIV) pattern of the shared channel, a number of slots associated with the transmission opportunity, a DL control channel (e.g., Physical DL Control Channel (PDCCH)) monitoring occasion is rate matched into, and UE is expected to monitor PDCCH in the PDCCH monitoring occasions; the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference. 
However, in consideration of the amendment with arguments/remarks filed on February 24, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6a span pattern requirement specifying one or more restrictions on lengths and separations,” and “the minimum time separation requirement specifying a minimum time separation between downlink control informations (DCls),” as specified in claim 1. 
	Claims 8 and 15 include similar limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
							/WEI ZHAO/
Primary Examiner
Art Unit 2473